Case 2:19-CV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 1 of 11

UNlTED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

HUNTINGTON INGALLS * CIVIL ACTION
INCORPORATED
* NO.
VERSUS

THE KEATING LAW FlRl\/l, LLC,
EVE. S. REARDON, JULIE-ANN DUHE
KEATING, AND D. PATRICK KEATING, JR. *

>i< =i= * >:= >s< >i= *
COMPLAINT

The complaint of Huntington lngalls Incorporated with respect represents:

JURISDICTION AND VENUE
l.

The jurisdiction of this court is invoked under 28 U.S.C.A 1332, based on complete
diversity of citizenship, With an amount in controversy that exceeds the value specified by 28
U.S.C. 1332. Further, this Court has personal jurisdiction over the defendants Venue is proper
in this district pursuant to 28 U.S.C. 1391(b) since this is the district where the actions or

omissions giving rise to the claim occurred and where all defendants reside.

PAR'I`IES
II.
Plaintiff is Huntington Ingalls incorporated (hereinafter referred to as “HII”) (f/l<;/a
Northrop Grurnrnan Shipbuilding, lnc., f/l</a Northrop Grurnrnan Ship Systerns, lnc., f/k/a

Avondale lndustries, lnc., and f/l<ja Avondale Shipyards, Inc.), a Virginia Corporation, with its

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 2 of 11

principal place of business in Newpcrt News, Virginia, licensed to do business in Louisiana, and
a wholly-owned subsidiary of Huntington Ingalls lndustries, lnc.,
III.

Made defendant herein is The Keating Law Firm, LLC, a Louisiana Limited Liability
Company domiciled in the State of Louisiana, doing business in the Eastern District of Louisiana
and capable of being sued in the Eastern District of Louisiana.

IV.

Made defendant herein is Ms. Eve S. Reardon, a person of the full age of majority and a
resident of the State of Louisiana and the Eastern District of Louisiana, and having the capacity
to be sued in the Eastern District of Louisiana.

V.

l\/lade defendant herein is Ms. Julie-Ann Duhe Keating, a person of the full age of
majority and a resident of the State of Louisiana and the Eastern District of Louisiana, and
having the capacity to be sued in the Eastern District of Louisiana.

Vl.

Made defendant herein is l\/fr. D. Patrick Keating, Jr., a person of the full age of majority

and a resident of the State of Louisiana and the Eastern District of Louisiana, and having the

capacity to be sued in the Eastern District of Louisiana.

FACTUAL ALLEGATIONS
Vll.
[)efendants are justly and truly indebted unto Hll, jointly severally and in Sr)lr'cz'c) in a full

and true sum which will sufficiently compensate it for its damages and attorney’s fees, together

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 3 of 11

with legal interest thereon from the date of judicial demand, and all costs of these proceedings,
and for the following to wit:
Vlll.

At all material times hereinJ The Keating Lavv Firrn, LLC, Ms. Eve S. Reardon, Ms.
Julie-Ann Duhe Keating and l\/Ir. D. Patrick Keating, Jr. represented l\/lr. Henry Winchester in a
matter before the Administrative Law Judges, United States Department of Labor, bearing Case
No. 2015-LHC-629 and Office of Workers’ Compensation Prograrns, No. 07-177911
(hereinafter the “Longshore Claim”).

IX.

l\/Ir. Henry Winchester filed the Longshore Claim seeking indemnity benefits and medical
expenses for a work related injury, under the Longshore and Harbor \l\/orl<ers7 Compensation
Act. 33 U.S.C.90l et. Seq.

X.
Hll was made a defendant in the Longshore Claim, as employer of Mr. l-lenry

Winchester.

Xl.

In June, 2015, an agreement to settle was reached between HlI and l\/[r. Henry
Winchester, Which fully settled all claims by Mr. Henry Winchester against HII under the
Longshore Act and included future medical expenses That settlement also included the payment
of attorney’s fees by HII to Defendants for their representation of Henry Winchester in the

Longshore Claim.

(.»J

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 4 of 11

XII.

As mandated by the Longshore Act, said agreement to settle was not perfected until
approved by the Administrative Law Judge pursuant to a 33 USC QUS(i) settlement (the “S(i)
settlement”). Hll’s counsel prepared and then l-III executed the S(i) settlement documents The
S(i) settlement documents signed by HII were then transmitted to Defendants’ office on June 5,
2015. The S(i) settlement documents Were allegedly signed by Mr. Winchester and notarized by
l\/ls. Julie-Ann Duhe Keating on June 5, 201 5, and submitted to the Office of Administrative Law
Judges immediately thereafter. ln submitting the fully executed S(i) settlement documents to the
Office of Administrative Law Judges, Def`endants represented, explicitly and implicitly, that
those documents had been properly executed by Mr. Henry Winchester.

XIII.

On June 18, 2015, the Honorable Adrninistrative Law Judge Patrick Rosenow approved
the S(i) settlement, Which was then served on Defendants by l‘\/lr. David Duhon, District Director
for the Seventh Compensation District of the United States Department of Labor, on June 22,
2015.

XIV.

Settlement funds in the amount of $112,800.00 were then paid by HH and disbursed to
l\/lr. Henry Winchester, in addition to attorney’s fees paid to the Defendants in the amount of
$28,200.0(), all in accordance with the terms of the S(i) settlement HII also assumed the
obligation to pay future medical expenses for Mr. Henry Winchester pursuant to the terms of the

approved S(i) settlement

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 5 of 11

XV.
HII was unaware that Mr. Henry Winchester died on May 29, 2015, i.e. seven days prior
to .iune 5, 2015, when Mr. Henry Winchester’s purported signature was affixed to the S(i)
settlement documents and notarized by Ms. Julie-Ann Duhe Keating. At no time did any of the
Defendants notify HlI or its counsel that Mr. Henry Winchester died on May 29, 2015. Indeed,
at no time prior to the June 18, 2015 approval of the S(i) settlement by the Honorable
Administrative Law Judge Patrick Rosenow was HH or its counsel aware the Mr. Winchester
had died.
XVl.
Mr` Winchester’s signature was notarized by Ms. Julie-Ann Duhe Keating on June 5,
2015, or seven days after l\/ir. Winchester’s death. lt should be noted, Ms. Keating has
represented to the ALJ in response to a l\/lotion to Vacate that she did not notarize the S(i)
settlement, and that her signature was forged and her notarial stamp used without her knowledge
or permissionl Ms. Keating has also provided a report from a “handwriting expert” confirming
the signature on the 8(i) is not l\/ls. Keating’s signature HII is uncertain whose signature
notarized the S(i) settlement in question days after the principal, Mr. Winchester, had expired,
but Hl[ seeks to address this issue before this Honorable Court.
XVII.
Over two weeks after the death of Mr. l-lenry Winchester, Judge Rosenow approved the
settlement, which was then served by the Department of Labor approximately three weeks after

Henry Winchester’s death.

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 6 of 11

XVIII.

Defendants arranged for disbursement of settlement funds almost a month following Mr.
Winchester’s death. Defendants never informed undersigned counsel, the Department of Labor,
or the Administrative Law iudge of Henry Winchester’s passing

XlX.

Three years after Mr. Winchester’s death and the settlement of his claim, HII fortuitously
discovered l\/li'. Winchester had died a week before the S(i) settlement documents were
transmitted to his counsel, Defendants herein.

XX.

Defendants knew of Mr. Winchester’s death at the time the S(i) settlement documents
were signed` at the time Judge Rosenow approved the settlement, and at the time the settlement
check and attorney fee checks were cashed Hll did not know of l\/lr. Winchester’s death at the

time of transmission of the documents nor prior to the transmission of funds

XXI.

Defendants purposefully did not inform HII, the Department of Labor, or the
Administrative Law Judge, of the Claimant’s passing, although there was a duty to do so. See
Louisiana State Bar Articles of Incorporation, Article 16, Rule 3.3 and 3.4, 29 C.F.R. § 18.35J 18
U.S. Code § 1341, and La. C.C. art. 1953.

XXII.
Hll was current on all benefits due Mr. Winchester at the time the S(i) was signed and

approved All past benefits had been paid; only future medical benefits were due at that time.

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 7 of 11

However, due to his death, at the time the S(i) was signed, Mr. Winchester had no right to any
future benefits
XXlll.

Hll would not have agreed to the submission of the signed 8(i) settlement documents nor
paid any Surns due, had l'ill known that l~lenry Winchester was deceased at the time Defendants
submitted the signed 8(i) settlement documents to the Honorable Administrative Law Judge
Patrick Rosenow for approval. l\/[r. Winchester’s death rendered the agreement invalid as a
matter of law. Had l-lll learned of Mr, Winchester’s death prior to conveying the settlement
funds to Defendants and their purported client, Hll would have moved to annul the 8(i)
Settlement.

XXlV.

One Of the Defendants signed Mr. Winchester’s name to the settlement documents after
his death and fraudulently notarized his signature The Defendant’s affirmative act of signing
the name of Henry Winchester. and the Defendants’ failure to disclose Mr. Winchester’s death
and that l\/lr. Winchester did not sign the S(i) settlement documents, was fraudulent

XXV.

Defendants purposefully did not inform Hll of the Claimant’s passing, in order to

fraudulently obtain the settlement funds and attorney’s fees
XXVI.

Following Mr. Winchester’s death, l-lll issued two indemnity checks to Mr. Winchester.
Check number 0000590238 was issued to Mr. Winchester on June 2, 2015 in the amount of
5846.00. Check number 0000592610 was issued to l\/lr. Winchester on June 16, 2015 in the

amount of $846.00. Both checks were issued and cashed after l\/Ir. Winchester died. Had Hll

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 8 of 11

learned of Mr. Winchester’s death prior to the issuance of these checks, Hll would not have

issued either check.

FRAUD AND MISPREPRESENTATION
XXVll.

As a result of the misrepresentation, suppression, or omission of true information by

Defendants, Hll sustained damages
XXVlll.

Defendants intended to obtain an unjust advantage or to cause damage to Hll, which
actions did cause Hll to sustain damages By their conduct described hereinabove, Defendants
acted to obtain funds from Hll pursuant to an S(i) settlement that was invalid at the time it was
submitted to the Honorable Administrative Law Judge Patrick Rosenow for approval, and at all
times thereafter. l-lll further paid longshore benefits that were not due.

XXIX.

l-lll justifiably relied on the misrepresentation, suppression, or omission of true

information by Defendants in executing and paying the settlement, and benefits resulting in

damages to l~lll.

FRAUD ON THE COURT
M
On July l3, 2018, Hll filed a Motion to Vacate the Longshore S(i) settlement with the
Department of Labor, which is pending before the Honorable Administrative Law Judge Patrick

Rosenow, in the original Longshore proceeding number 015"LHC-692. Hll sought to vacate the

Case 2:19-cV-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 9 of 11

settlement and receive reimbursement of all settlement funds, attorney’s fees, all other actual and
equitable damages and interest in connection with voiding the S(i) settlement On October lO,
2018, The Honorable Patrick Rosenow ruled that Hll did not have the right to seek
reimbursement of any sums paid pursuant to the S(i) settlement before the Department of Labor.
The Court would address only whether the Court’s order approving the S(i) settlement would be
vacated. Thus, Hll has no right to monetary relief or to obtain damages before the Department
of Labor based on the alleged fraud herein.
XXXI.

I-lll asserts the Order of the Administrative Law Judge approving the S(i) settlement, and
all payments and attorney’s fees paid pursuant to it, should be vacated and set aside as a fraud on
the U.S. Department of Labor and the Court pursuant to section (d)(3) of Rule of Civil Procedure
Article 60 and 29 C.F.R. § 18.35(b).

XXXll.

fi`he actions of Defendants herein consist of conduct on the part of an officer of the Court
directed to the Court that was intentionally false and concealed facts when Defendants had a duty
to disclose, resulting in deception on the Court.

XXXlll.

l~lll asserts the actions of Defendants herein deliberately and severely undermined and

harmed the integrity of the judicial process and the administrative process before the U.S.

Department of Labor.

Case 2:19-cv-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 10 of 11

CONTRACT INVALID DUE TO FAILURE TO CONSENT
XXXl\/.

Hll relied upon the misrepresentation, suppression, or omission of true information by
Defendants to consent to the submission of the signed 8(i) agreement to the Honorable
Administrative Law Judge Patrick Rosenow for approval. Because this consent was based on
misrepresentation, suppression, or omission of true information, Hll failed to give legal consent

to agreement to settle and the resulting signed S(i) agreement is invalid for lack of consent

DAMAGES
XXXV.
As a result of the fraud and intentional misrepresentation of the Defendants, The Kcating
Law Firm, LLC, Eve S. Reardon, Julie-Ann Duhe Keating and D. Patrick Keating, Jr., Hll has
sustained damages in the amount of ONE HUNDERD FOR`i`Y-TWO THOUSAND, SIX
l-IUNDRED NlNETY-TWO DOLLARS (3142,692.00), in actual damages plus costs and fees
incurred in bringing this action, along with judicial interest
XXXVI.
Hll is entitled to recover from Defendants, actual damages, in the amount stated above
and any other damages recoverable under law.
XXXVll.
l¢lll is entitled to recover from Defendants, all attorney’s fees and costs incurred in the
prosecution of Hll’s rights to recover the 5142`_692.00 it paid, pursuant to Hall v. Cole, 412 U.S.
l, 4-5, 93 S. Ct. 1943, 1945-46, 36 L. Ed. 2d 702 (l973), Roaa'way Exp. fnc. v. Pz'pcr, 447 U.S.

752, 766-67, 100 s ct 2455, 2464, 65 L. Ed. 2a 488 (1930),31~1<1 ether applicable iaw.

10

Case 2:19-cv-00991-SI\/|-.]VI\/| Document 1 Filed 02/06/19 Page 11 of 11

XXXVIII.

WHEREFORE, Hll prays that Defendants be duly cited to appear and answer the
complaint7 and after due proceedings had, there be judgment rendered in favor of Hll, against
Defendants, The Keating Law Firm, LLC, Eve S. Reardon, Julie-Ann Duhe Keating and D.
Patrick l<_eating, Jr., in the amount of ONE HUNDERD FORTY-TWO "l`HOUSAND, SlX
HUNDRED NlNETY-TWO DOLLARS ($l42,692.00), together with legal interest thereon,
from the date of judicial demand, and for legal fees and costs incurred in the prosecution of the

claims stated herein, and for all costs of these proceedings with interest

Respectfully submitted:

BLUE WlLLlAMS, L.L.P.

/s/ Frank J. Towers

 

FRANK J. TOWERS (#27738)
PAMELA NOYA MOLNAR (#18208)
3421 N. Causeway Blvd., Suite 900
Metairie, Louisiana 70002

Telephone: (504) 831-4091

Facsimile: (504) 849-3042
ftowers@bluewilliams.com
pmolnar@bluewilliams.com
Attorneys for Huntington Ingalls
lncorporated (Avondale Operations)

ll

